Order denying appellant’s motion to remit the referee’s report in this certiorari proceeding, involving the assessed valuation of appellant’s property, because of the referee’s failure to comply with the provisions of the Tax Law (§ 293), as amended by chapter 846 of the Laws of 1942, providing that in the report of the referee, and in the decision or final order of the court, there shall be stated the essential facts upon which the ultimate finding of facts is based, reversed on the law, without costs, and the motion granted, without costs. The referee died after the motion was made. The report does not contain a statement of the essential facts found upon which the ultimate finding of facts was made. The matter is remitted to the Special Term for disposition de novo or, within the discretion of the court and upon appropriate stipulation of the parties, on the existing minutes and exhibits. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See post, p. 906.]